DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Species A, Figs.1-18, claims 13-25 in the response filed on 19 November, 2020 is acknowledged. Claims 13-25 are examined, claims 26-29 are withdrawn. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	In regards to claim 1, the claim reads “slits provided on an edge of the opening of the cover main body and on a proximal end of the annular portion” [lines 14-15]. This could be interpreted to mean that separate slits are provided on the edge of the opening and on a proximal end of the annular portion. This could also be interpreted to mean that the word “and” is recited in error, and that the opening is located on a proximal end of the annular portion. Therefore, the claim is unclear. For the purposes of prosecution, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 are are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bayer et al. (US PGPUB 2008/0021274). 
In regards to Claim 1, Bayer discloses an endoscope cover [106, Fig.6, para.85] that is to be attached to a distal framing portion of an insertion section of an endoscope, the endoscope cover comprising: 
a cylindrical cover main body [portions 128 and ring distal thereto, Figs.6-8] that is to be attached to the distal framing portion along a longitudinal axis of the insertion section, the cover main body including: 
an opening [114, Fig.7, para.85], and 
an annular portion [128, Figs.7-8] that is to cover a part of an outer periphery of the distal framing portion, and 
the cover main body being spaced apart from at least a part of the distal framing portion and forming a gap between the cover main body and the distal framing portion [Figs.7-8; the endoscope cover of Bayer could be attached to an endoscope such that this gap could be formed]; and 
a fragile portion [128, Fig.7], at least a part of which is provided on the annular portion of the cover main body, the fragile portion including: 

a coupling portion [128, Figs.7-8, para.89] provided between the slits, 
the coupling portion of the fragile portion being configured to be broken under application of an intended stress from an outside [anything can be broken by application of stress from outside], and 
the fragile portion being configured to reverberate a breaking sound of the coupling portion in cooperation with the gap when the coupling portion is broken [everything that exists reverberates when broken, at least in some fashion].
In regards to claim 14, Bayer discloses the endoscope cover according to claim 13, wherein the fragile portion is configured to generate a sound from broken surfaces of the fragile portion in cooperation with the gap when the intended stress is re-applied to the fragile portion after the fragile portion was broken [The device of Bayer could be used in this fashion.]. 
In regards to claim 15, Bayer discloses the endoscope cover according to claim 13, wherein the fragile portion is arranged at a position that is continuous with at least a part of the gap when the endoscope cover is attached to the distal framing portion [the device of Bayer could be arranged with such an endoscope]. 
In regards to claim 16, Bayer discloses the endoscope cover according to claim 13, wherein a distance between an inner peripheral surface of the cover main body and a surface of the distal framing portion that faces the inner peripheral surface of the cover main body to form the gap is equal to, or greater than, a thickness of the cover main body [the device of Bayer could be arranged with such an endoscope]. 
In regards to claim 17, Bayer discloses the endoscope cover according to claim 13, wherein the fragile portion is configured to reverberate the breaking sound when the coupling portion is broken under the intended stress applied to the fragile portion in a circumferential direction of the longitudinal axis of the insertion section, or a radial direction toward the longitudinal axis [the device of Bayer could be used in this fashion. It cannot be emphasized enough that this is an extremely broad limitation.]. 
Claims 13-17 are are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zeiner et al. (US PGPUB 2008/0103357). 
In regards to claim 13, Zeiner discloses an endoscope cover [10, Figs.1-5] that is to be attached to a distal framing portion of an insertion section of an endoscope [18, Fig.1, para.55], the endoscope cover comprising: 
a cylindrical cover main body [16, Figs.1-5, para.56] that is to be attached to the distal framing portion along a longitudinal axis of the insertion section, the cover main body including: 
an opening [22, Fig.1, para.56], and 
an annular portion [16, Figs.1-2, para.56] that is to cover a part of an outer periphery of the distal framing portion, and 
the cover main body being spaced apart from at least a part of the distal framing portion and forming a gap between the cover main body and the distal framing portion [the endoscope cover could be used together with such an endoscope such that a gap is formed]; and 
a fragile portion [portion on and about 32, Fig.1, para.58], at least a part of which is provided on the annular portion of the cover main body, the fragile portion including: 

a coupling portion [32, Fig.1] provided between the slits, 
the coupling portion of the fragile portion being configured to be broken under application of an intended stress from an outside [Fig.3], and 
the fragile portion being configured to reverberate a breaking sound of the coupling portion in cooperation with the gap when the coupling portion is broken [everything that exists reverberates when broken, at least in some fashion]. 
	In regards to claim 14, Zeiner discloses the endoscope cover according to claim 13, wherein the fragile portion is configured to generate a sound from broken surfaces of the fragile portion in cooperation with the gap when the intended stress is re-applied to the fragile portion after the fragile portion was broken [the device of Zeiner could be used in this fashion]. 
In regards to claim 15, Zeiner discloses the endoscope cover according to claim 13, wherein the fragile portion is arranged at a position that is continuous with at least a part of the gap when the endoscope cover is attached to the distal framing portion [the device of Zeiner could be arranged with such an endoscope]. 
In regards to claim 16, Zeiner discloses the endoscope cover according to claim 13, wherein a distance between an inner peripheral surface of the cover main body and a surface of the distal framing portion that faces the inner peripheral surface of the cover main body to form the gap is equal to, or greater than, a thickness of the cover main body [the device of Zeiner could be arranged with such an endoscope]. 
In regards to claim 17, Zeiner discloses the endoscope cover according to claim 13, wherein the fragile portion is configured to reverberate the breaking sound when the coupling portion is broken under the intended stress applied to the fragile portion in a circumferential direction of the longitudinal axis of the insertion section, or a radial direction toward the longitudinal axis [The device of Zeiner could be used in this fashion. It cannot be emphasized enough that this is an extremely broad limitation.]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayer et al. (US PGPUB 2008/0021274) in view of Ditto (USPN 4,555,100).
In regards to claim 24, Bayer discloses a cover unit comprising: the endoscope cover according to claim 13, however does not positively disclose a jig configured to remove the endoscope cover from the distal framing portion to which the endoscope cover is attached. 
Ditto teaches a jig [the clamp of Fig.1] for securely engaging an object [abstract]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the cover unit of Bayer to additionally comprise the jig of Ditto. This would be done for the predictable results of holding the endoscope cover in place or holding the endoscope in place. 

The examiner emphasizes the excessively broad nature of this claim. 
In regards to claim 25, Bayer in view of Ditto teaches the cover unit according to claim 24, wherein at least a part of the fragile portion is exposed to an outside when the jig is fitted onto the endoscope cover that is attached to the distal framing portion [the jig could be used in this fashion.]. 
Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeiner et al. (US PGPUB 2008/0103357) in view of Ditto (USPN 4,555,100).
In regards to claim 24, Zeiner discloses a cover unit comprising: the endoscope cover according to claim 13, however does not positively disclose a jig configured to remove the endoscope cover from the distal framing portion to which the endoscope cover is attached. 
Ditto teaches a jig [the clamp of Fig.1] for securely engaging an object [abstract]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the cover unit of Zeiner to additionally comprise the jig of Ditto. This would be done for the predictable results of holding the endoscope cover in place or holding the endoscope in place. 
This would create a device comprising a jig configured to remove the endoscope cover. 
The examiner emphasizes the excessively broad nature of this claim. 
In regards to claim 25, Zeiner in view of Ditto teaches the cover unit according to claim 24, wherein at least a part of the fragile portion is exposed to an outside when . 
Allowable Subject Matter
	Claims 18-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iizuka (US PGPUB 2017/0000317)
Iizuka et al. (US PGPUB 2017/0238789)
Yamaya (US PGPUB 2018/0228348)
Yamaya (US PGPUB 2018/0289245)
Yamaya (US PGPUB 2018/0317741)
Yamaya (US PGPUB 2019/0015172)
Yamaya (US PGPUB 2019/0142242)
Yamaya (US PGPUB 20190208992)
Yamaya (US PGPUB 2020/0037860)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795